        Case 3:20-cv-00105-JWD-RLB          Document 12      09/15/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


ANDRE JOHNSON (#375946)
                                                         CIVIL ACTION
VERSUS
                                                         NO. 20-105-JWD-RLB
ROBERT LEWIS, ET AL.

                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.10) dated August 18, 2020, to which an objection

was filed (Doc. 11); and because, despite his objection, the plaintiff has taken no additional

steps to serve the defendants,

       IT IS ORDERED that the plaintiff’s action is dismissed, without prejudice, for failure

of the plaintiff to serve the defendants as required by Federal Rule of Civil Procedure 4(m).

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on September 15, 2020.


                                                S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
